Citation Nr: 1542284	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder. 

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to January 1972.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claims for a bilateral hearing loss disability, tinnitus, and skin disability.  The Veteran was notified in August 2006 but did not appeal this decision or submit new and material evidence within one year.  

2.  Evidence received since the August 2006 rating decision, when viewed in conjunction with all the evidence of record, raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss, tinnitus, and a skin disorder. 


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the Veteran's claims for service connection for a bilateral hearing loss, tinnitus, and a skin disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for a bilateral hearing loss, tinnitus, and a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2011, prior to the November 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The RO obtained service treatment and personnel records as well as post-service treatment records.  The Veteran was also afforded a VA examination in connection with his claim for service connection for bilateral loss and tinnitus in November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on an audiological examination.  The examiner reported all findings needed to determine whether the Veteran has current hearing loss under VA standards.  Moreover, the Veteran has not indicated any change to his hearing since that examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to Veteran's claims for service connection of hearing loss and tinnitus have been met.  38 C.F.R. § 3.159(c)(4) (2015).

Additionally, the Veteran declined to present testimony before the Board.  Therefore, the duties to notify and assist have been met. 

New and Material 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014). Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i) (2014).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In an August 2006 rating decision, the RO denied service connection because there was no current diagnoses for hearing loss, tinnitus, or a skin disorder.  The Veteran did not appeal that decision nor submit new and material evidence within one year. The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Because the 2006 decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  At the outset, the Board notes that these claims are not reconsidered.  Although it appears that personnel records were associated with the claims file after the 2006 rating decision, they are not relevant to the claims at hand as they do not reference any medical treatment or any evidence referring to the issues on appeal.  See 38 C.F.R. § 3.156(c).

Evidence of record at the time of the 2006 decision includes the Veteran's STRs.  The rating decision does not list any other evidence.  The STRs do not indicate any symptoms, treatment, or diagnoses of tinnitus, hearing loss, or a skin disorder.

Evidence submitted after the 2006 decision includes 1) a 2011 VA examination; 2) lay statements from the Veteran; 3) a May 2006 private medical records; and 4) VA treatment records.  The lay statements contain the Veteran's assertion that he has had continuing skin rashes and problems since service discharge.  He stated he cleaned and repaired field radios coming in from Vietnam which were covered in various substances.  He used a cleaning solution without using a mask or gloves on many occasions.  As a result of these factors, he noticed that his skin would discolor.  He indicated that he had seen a few dermatologists over the years, including at the VA in 1972.  Additionally, the evidence includes the Veteran's letter indicating treatment from a J.M, M.D. for his skin disability on January 8, 2013.  The 2011 VA examination contained evidence of bilateral hearing loss for VA purposes, based on speech recognition scores of 88 percent in both ears.  The 2006 private record suggested a diagnosis of tinnitus.   

The Board finds that new and material evidence has been presented.  The evidence, including private and VA records, is new because it was not previously submitted to VA. The evidence is also material because it relates to unestablished facts necessary to establish the claim - evidence of current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.

Service connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions); Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609 (2015).

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran has asserted his hearing loss and tinnitus are related to service.

STRs are silent for complaints, treatment, or diagnoses of hearing loss and tinnitus.  The Veteran's entrance and discharge audiological examinations noted normal hearing.  

A May 2006 private audiology report diagnosed slight to mild sensorineural hearing loss in both ears.  Word recognition was 96% bilaterally.  The Veteran reported significant noise exposure primarily secondary to his training regimen in preparation for the Vietnam War, with no history of noise exposure following discharge from service.  At that time, it appears, although it is unclear, that audiological findings indicated bilateral hearing loss.  See 38 C.F.R. § 3.385.

In the November 2011 VA audiological examination report, the Veteran reported a decline in his hearing for more than 10 years.  He stated he was not in combat in service, but served in communications.  As for occupational noise exposure, he reported working at a brokerage firm for about one year, within close proximity to teletype machines.  He also worked as a letter sorter for the Postal Service seasonally for about 4 to 5 months.  He was exposed to loud machinery in a factory like setting; he noted the machines were loud.  He denied any recreational noise exposure.  He reported recurrent tinnitus in the right ear for more than 5 years, and was unsure of the trigger.  Upon examination, pure tone thresholds, in decibels were as follows:



HERTZ


500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
Left
15
15
20
20
20

Speech recognition scores were 88 percent in bilateral ears.  The examiner opined that current tinnitus was less likely than not caused by or a result of military noise exposure citing to the lack of report of tinnitus in the service records, normal puretone thresholds at separation, and occupational noise exposure as reported by the Veteran.  As to the hearing loss, the examiner found that it was less likely than not related to service, based upon normal hearing at discharge, the Veteran' duties during service, and his report of occupational noise exposure.

The Board finds that service connection for hearing loss and tinnitus is not warranted.  First, neither sensorineural hearing loss or tinnitus nor manifestations sufficient to identify the disease entities are shown during service.  Rather, the hearing tests taken throughout active service were normal, and the Veteran denied having any history of ear trouble at separation.  Although the Veteran now states that his hearing loss began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a), no notations of the diseases or any characteristic manifestations of sensorineural hearing loss or tinnitus were shown in the service records.  Rather, audiograms did not show hearing loss for VA purposes until 2006, which is significantly more than one year following the Veteran's separation from service.  The service treatment records were otherwise silent for hearing loss and tinnitus.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss and tinnitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran has not made lay statements of onset during service and continuity of symptoms since that time.  Thus, the evidence weighs against a finding of continuity of symptomatology.

In addition, the relevant opinion of record regarding a nexus to service is that of the VA examiner dated in 2011.  For the reasons discussed below, the Board finds that the VA opinion is the most probative of record.  Because it weighs against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.

The Board finds that the 2011 VA examiner's opinion is adequate and the most probative evidence of record on this matter.  The examiner reviewed and detailed the relevant evidence in the claims file and properly accepted as true the Veteran's account of in-service noise exposure and onset of hearing loss and tinnitus.  Nevertheless, the examiner concluded that the Veteran's current hearing loss and tinnitus were not causally or etiologically related to his military service, including noise exposure, based on a multi-factorial rationale.

The Board does acknowledge that laypersons may be competent to provide opinions regarding such medical matters as diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the 2011 VA medical opinion outweighs the general assertions of the Veteran.  In this regard, the Board notes that the VA examiner has training, knowledge, and expertise.  The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on medical expertise in rendering the opinion supported by rationale.  Therefore, the Board finds that the 2011 opinion is more probative than the Veteran's lay statements.  

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure therein. Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for bilateral hearing loss is granted.

New and material evidence having been received, the application to reopen a claim for service connection for tinnitus is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a skin disability is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As noted above, the RO made multiple attempts to obtain the Veteran's 1972 VA treatment records pertaining to his skin.  Although the RO determined that these records were unavailable, there is no indication of a negative response from the facility as requested by the RO on its request form.  Additionally, the Veteran stated that he received treatment for his skin by Dr. J.M.M. on January 8, 2013; this record is not in the claims folder.  On remand, all outstanding records must be obtained. 

Also, as the Veteran is competent with regard to the onset and observation of his skin disability, he must be afforded an examination to determine the nature and etiology of any current disability. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records, to specially include those from Dr. J.M.M. in East Toms River, New Jersey.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated in 1972.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

3. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following examination of the Veteran and a review of the record, the examiner must determine whether the Veteran currently has a skin disorder, and opine as to whether it is as likely as not (50 percent or greater probability) that the disorder is related to his military service, to include handling contaminated field radios from Vietnam and using a cleaning solution without a mask or gloves. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


